   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 1 of 8 PageID #:1163




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE: BOEING 737 MAX               )
PILOTS LITIGATION                   )
____________________________________)                   Lead Case No. 1:19-cv-5008
                                    )
THIS DOCUMENT RELATES TO            )                   Consolidated cases:
ALL ACTIONS                         )                   1:19-cv-5009; 1:19-cv-5012;
                                    )                   1:19-cv-5013; 1:19-cv-5015;
                                    )                   1:19-cv-5017; 1:19-cv-5019;
                                    )                   1:19-cv-5020; 1:19-cv-5021;
                                    )                   1:19-cv-5177; 1:19-cv-5517;
                                    )                   1:19-cv-5523; 1:19-cv-5911;
                                    )                   1:19-cv-5913; 1:19-cv-6807;
                                    )                   and 1:19-cv-7294
                                    )
                                    )                   Hon. Steven C. Seeger
                                    )
____________________________________)

                           MEMORANDUM OPINION AND ORDER

        Pilots X, Y, Z, A, B, C, D, E, F, G, H, I, J, K, L, & M sued Boeing about its 737 MAX

airplanes. They flew planes that didn’t crash, but they sued Boeing anyway. The anonymous

pilots allege that they suffered an injury from the possibility of crashing, and from the ensuing

grounding of the fleet. The public might wonder: who are these people? Boeing wants the

public to know, too. Boeing filed a motion to unmask the plaintiffs, and force them to identify

themselves as required by the Federal Rules.

        Federal Rule 10(a) provides that every pleading “must name all the parties.” See Fed. R.

Civ. P. 10(a). The same rule applies to motions and other filings. See Fed. R. Civ. P. 7(b)(2);

see also Fed. R. Civ. P. 17(a)(1) (“An action must be prosecuted in the name of the real party in

interest.”). Apart from the name of the Court itself, the names of the parties are the very first

thing that members of the public typically see whenever they pick up a court filing. The names

appear right at the top, front and center (or to the left), for all the world to see. At a glance, the
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 2 of 8 PageID #:1163




public knows who is asking the Court to exercise its power, and who allegedly injured the

plaintiff.

        A party’s name is usually the last thing that the public sees, too. It is common for

attorneys to put the name of his or her client at the very end of each filing, right beneath the

signature block. So, from beginning to end, like bookends, court filings tell the public who is

asking the Court to do what.

        The text of Rule 10(a) provides that parties “must” disclose their “name[s],” without

exception. See Fed. R. Civ. P. 10(a). Not some of the parties – “all” of the parties. Id.

(emphasis added). A number of Federal Rules expressly create exceptions for “good cause.”

See, e.g., Fed. R. Civ. P. 5(d)(3)(A), 6(c)(1)(C), 16(b)(4), 31(a)(5), 43(a). For example, Rule

26(c) authorizes district courts to shield discovery from public view when a party establishes

“good cause.” See Fed. R. Civ. P. 26(c). But Rule 10(a) isn’t one of them.

        The duty to self-identify is a small part of a much bigger tradition of transparency in

federal court. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 576 (1980). Courts do the people’s business out in

the open. The courthouse is open to the public every business day. Hearings and trials welcome

visitors, and the public can hear live testimony, see the evidence, and get their hands on almost

all public filings. See, e.g., Fed. R. Civ. P. 43(a) (“At trial, the witnesses’ testimony must be

taken in open court.”). Anyone who wants to know what’s going on can walk right in.

        The public has a legitimate interest in the facts of a lawsuit, and the most basic fact is

who is suing whom. “This rule serves more than administrative convenience. It protects the

public’s legitimate interest in knowing all of the facts involved, including the identities of the

parties.” Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992) (per curiam). “Pseudonymous



                                                  2
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 3 of 8 PageID #:1163




litigation undermines the public’s right of access to judicial proceedings. The public has an

interest in knowing the names of the litigants . . . and disclosing the parties’ identities furthers

openness of judicial proceedings.” Doe v. Public Citizen, 749 F.3d 246, 273 (4th Cir. 2014)

(internal citations omitted).

       “Identifying the parties to the proceeding is an important dimension of publicness. The

people have a right to know who is using their courts.” See Doe v. Blue Cross & Blue Shield

United of Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997). “A trial is a public event. What

transpires in the court room is public property. . . . There is no special perquisite of the judiciary

which enables it, as distinguished from other institutions of democratic government, to suppress,

edit, or censor events which transpire in proceedings before it.” Craig v. Harney, 331 U.S. 367,

374 (1947).

       Transparency builds confidence. Litigating behind a curtain creates a shroud of mystery,

giving the impression that something secret is going on. Secretive use of government power

fuels suspicion and mistrust, and undermines confidence in the process and the outcome. See

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 572 (1980) (“People in an open society do

not demand infallibility from their institutions, but it is difficult for them to accept what they are

prohibited from observing.”); see also GEA Group AG v. Flex-N-Gate Corp., 740 F.3d 411, 419

(7th Cir. 2014) (“Secrecy in judicial proceedings is disfavored, as it makes it difficult for the

public (including the bar) to understand why a case was brought (and fought) and what exactly

was at stake in it and was the outcome proper.”); Goesel v. Boley Intern. (H.K.) Ltd., 738 F.3d

831, 833 (7th Cir. 2013) (“The reason for this right of public access to the judicial record is to

enable interested members of the public, including lawyers, journalists, and government




                                                   3
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 4 of 8 PageID #:1163




officials, to know who’s using the courts, to understand judicial decisions, and to monitor the

judiciary’s performance of its duties.”).

       Suing someone anonymously is unfair to a defendant, too. There is a structural

asymmetry in allowing an unnamed plaintiff to make allegations against a named defendant. A

lawsuit inflicts harm on a defendant, but suing anonymously costs the plaintiff next to nothing.

A no-name plaintiff is shielded by anonymity, and can accuse the defendant of misconduct

“without shame or liability.” See Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005). As a matter

of “[b]asic fairness,” the playing field should be level. United States v. Microsoft Corp., 56 F.3d

1448, 1463 (D.C. Cir. 1995). “If defendants get named, plaintiffs should too.” In re U.S. Office

of Personnel Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 82 (D.C. Cir. 2019) (Williams, J.,

concurring in part and dissenting in part).

       Adding one’s name forces plaintiffs to put a little skin in the game. Public exposure

helps to ensure that plaintiffs can back up what they say. It also promotes the longstanding

interest in finding the truth through direct confrontation. “[D]efendants have a right to confront

their accusers.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011).

       Public disclosure adds a healthy dose of accountability for the speaker. It is one thing to

accuse someone of something anonymously; it is quite another to do so out in the open.

Anonymity makes people feel less restrained in what they say. See, e.g., The Internet. Speaking

behind a curtain can create a false sense of security, tempting whoever-they-are to say things that

they wouldn’t say if everyone knew who was talking. People tend to be a little more careful

about what they say and write when they have to put their name to it. (Judges are no exception.)

       Time and again, the Seventh Circuit has frowned on the disfavored practice of bringing

claims incognito. See, e.g., Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005) (“[T]his circuit’s



                                                 4
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 5 of 8 PageID #:1163




decisions . . . disfavor anonymous litigation. . . . The public has an interest in knowing what the

judicial system is doing, an interest frustrated when any part of litigation is conducted in

secret.”); Doe v. City of Chicago, 360 F.3d 667, 669 (7th Cir. 2004) (“Judicial proceedings are

supposed to be open . . . . The concealment of a party’s name impedes public access to the facts

of the case, which include the parties’ identity.”); Coe v. County of Cook, 162 F.3d 491, 498 (7th

Cir. 1998) (“We have criticized the overuse of pseudonyms in federal litigation, pointing out that

the public has a right to know who is utilizing the federal courts that its tax dollars support.”);

Doe v. Sheriff of DuPage County, 128 F.3d 586, 587 (7th Cir. 1997) (“We hope we will not see

too many more John or Jane Does in the future.”); Doe v. Blue Cross & Blue Shield United of

Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997) (“The use of fictitious names is disfavored.”).

       Despite the plain text of the rule, courts have carved narrow exceptions for uniquely

vulnerable plaintiffs. For example, “fictitious names are allowed when necessary to protect the

privacy of children, rape victims, and other particularly vulnerable parties or witnesses.” Doe,

112 F.3d at 872; see also Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992) (“A plaintiff should

be permitted to proceed anonymously only in those exceptional cases involving matters of a

highly sensitive and personal nature, real danger of physical harm, or where the injury litigated

against would be incurred as a result of the disclosure of the plaintiff’s identity.”).

       A party who wants to litigate in the dark must identify “exceptional circumstances” that

justify a “departure from the normal method of proceeding in federal courts.” Doe, 112 F.3d at

872; see also Dotson v. Bravo, 321 F.3d 663, 668 n.4 (7th Cir. 2003) (“In rare instances will we

allow parties to proceed under false names because the public has a right to know who is using

the courts.”). Anonymous filing is an “extraordinary break with precedent,” United States v.

Microsoft Corp., 56 F.3d 1448, 1464 (D.C. Cir. 1995), so granting leave is a “rare dispensation,”



                                                   5
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 6 of 8 PageID #:1163




James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). See Arthur R. Miller, 5A Fed. Prac. & Proc.

Civ. § 1321 (4th ed. 2019) (“[B]ecause of the presumption of openness with regard to American

judicial proceedings, federal courts generally have been rather rigorous in not allowing the

plaintiff to commence an action anonymously or to proceed under a pseudonym.”).

        Plaintiffs here don’t come close to meeting that standard. Boiled down, their motion

basically argues that Boeing is a big, powerful company, and that they fear retaliation if they

have to identify themselves. See Dckt. No. 99, at 3-4. But Plaintiffs offer nothing concrete. A

mere potential for retaliation, without more, is not enough to justify an extraordinary departure

from public norms. See Doe I v. Four Bros. Pizza, Inc., 2013 WL 6083414, at *10 (S.D.N.Y.

2013) (denying a motion to proceed anonymously even though “plaintiffs’ retaliation concerns

are real”); Doe v. Pittsylvania County, VA, 844 F. Supp. 2d 724, 733 (W.D. Va. 2012) (“Courts

have rejected this type of ‘it has happened before, therefore it might happen here’ argument as

being insufficient to justify a protective order cloaking plaintiff in anonymity.”) (cleaned up;

emphasis in original); Qualls v. Rumsfeld, 228 F.R.D. 8, 12 (D.D.C. 2005) (“Doe plaintiffs’

general fears, like the declarations, do not persuade the Court of a need for pseudonymous

litigation.”). If the fear of retaliation were enough, public disclosure would be the exception

rather than the rule.

        It is not intuitive how Boeing could retaliate against them, either. Plaintiffs don’t even

work for Boeing. See Dckt. No. 99. They work for airlines who, in turn, purchased airplanes

from Boeing. Id. at 2, 5. Plaintiffs do not back up the premise that Boeing controls who the

airlines hire to fly their planes. Without more, it is a bit of a stretch to believe that there is a real

risk of losing their jobs.




                                                    6
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 7 of 8 PageID #:1163




        And even then, the potential harm to the Plaintiffs pales in comparison to the types of

harms that typically receive protection. The worst-case scenario for the Plaintiffs is losing their

jobs. That is no small thing, but transparency is no small thing either. At most, Plaintiffs allege

a potential for economic harm, but “a threat of economic harm alone does not generally permit a

court to let litigants proceed[] under pseudonym.” Qualls v. Rumsfeld, 228 F.R.D. 8, 12 (D.D.C.

2005); see also Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011) (“That a plaintiff may suffer

embarrassment or economic harm is not enough.”); Abdel-Razeq v. Alvarez & Marsal, Inc., 2015

WL 7017431, at *4 (S.D.N.Y. 2015) (“[W]here, as here, the claims of purported economic harm

are unsubstantiated, the claims are entitled to little weight.”); Doe v. Rider Univ., 2018 WL

3756950, at *2 (D.N.J. 2018) (same).

        If Plaintiffs are worried about retaliation from Boeing, the cat is already out of the bag.

Plaintiffs “already provided their identities to BOEING in affidavits filed with this Court under

seal.” See Dckt. No. 99, at 1; see also id. at 2. Boeing already knows who they are. It is hard to

see how hiding Plaintiffs from everyone except Boeing could protect them from Boeing.

        There is nothing scandalous about being identified as a pilot of a commercial airplane,

even the 737 MAX. Piloting a commercial airliner is no badge of shame. It is, for many people,

a source of pride – something to aspire to.

        It is possible that some or all of the soon-to-be-named Plaintiffs don’t want to proceed

with this lawsuit if they have to identify themselves. Plaintiffs’ brief hints as much: “Plaintiffs

can only proceed if their identities as well as the identities of all similarly situated pilots are

protected from public disclosure.” See Dckt. No. 99, at 4. That is their choice. This Court will

give Plaintiffs time to think it over.




                                                    7
   Case: 1:19-cv-05008 Document #: 103 Filed: 01/16/20 Page 8 of 8 PageID #:1163




       Plaintiffs must file a third amended consolidated complaint by January 28, 2020. They

must step into the light and sue in the open, or not at all. Plaintiffs must serve up their real

names, not alphabet soup. The complaint “must name all the parties,” as the Federal Rules

expressly require. See Fed. R. Civ. P. 10(a). In the meantime, Boeing’s Motion to Require

Compliance with Federal Rule of Civil Procedure 10(a) is granted.




Date: January 16, 2020

                                                       Steven C. Seeger
                                                       United States District Judge




                                                   8
